In an action to recover damages for personal injuries, the defendant Suman Dhary appeals from an order of the Supreme Court, Queens County (Flug, J.), dated July 16, 2001, as amended by an order of the same court, dated November 21, 2001, which denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order, as amended, is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The appellant demonstrated her prima facie entitlement to summary judgment by establishing that she made no repairs to the sidewalk abutting her home prior to the time, and in the area where, the plaintiff allegedly fell and sustained injuries (see Perriconi v St. John’s Preparatory High School, 290 AD2d 546; Surowiec v City of New York, 139 AD2d 727). In opposition, the plaintiff and the codefendant City of New York failed to raise a triable issue of fact to defeat the appellant’s prima facie showing (see Ribacoff v City of Mount Vernon, 251 AD2d 482; Palazzo v City of New Rochelle, 236 AD2d 528). Accordingly, the Supreme Court should have granted the appellant’s motion. Florio, J.P., S. Miller, Adams and Crane, JJ., concur.